District of Columbia
                             Court of Appeals
No. 14-CV-1125
                                                                   AUG 11 2016
NELDA PERKINS,
                                         Appellant,

         v.                                           CAB-7416-12

DISTRICT OF COLUMBIA, et al.,

                                         Appellees.


              On Appeal from the Superior Court of the District of Columbia
                                    Civil Division


         BEFORE: GLICKMAN and THOMPSON, Associate Judges; and FARRELL, Senior
Judge.

                                   JUDGMENT

               This case was submitted to the court on the transcript of record and the
briefs filed, and without presentation of oral argument. On consideration whereof, and
for the reasons set forth in the opinion filed this date, it is now hereby

              ORDERED and ADJUDGED that the judgment of the Superior Court is
affirmed.


                                  For the Court:




Dated: August 11, 2016.

Opinion by Associate Judge Phyllis D. Thompson.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 14-CV-1125                     8/11/16

                          NELDA PERKINS, APPELLANT,

                                          V.

                    DISTRICT OF COLUMBIA, et al., APPELLEES.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CAB-7416-12)

                    (Hon. Jeanette Jackson Clark, Trial Judge)
(Submitted May 5, 2016                            Decided August 11, 2016)

      Michael C. Forster for appellant.
       Karl A. Racine, Attorney General for the District of Columbia, Todd S. Kim,
Solicitor General, Loren L. AliKhan, Deputy Solicitor General, and Mary L.
Wilson, Senior Assistant Attorney General, were on the brief for appellee.
      Before GLICKMAN and THOMPSON, Associate Judges, and FARRELL, Senior
Judge.


      THOMPSON, Associate Judge: In March 2012, appellant Nelda Perkins sued

the District of Columbia (“the District”), alleging breach of an oral settlement

agreement. The Superior Court granted summary judgment in favor of the District

on the ground that the District employee who allegedly agreed to a settlement on
                                           2

the District‟s behalf had no actual authority to bind the District. Appellant argues

that the ruling was erroneous because there were material facts in dispute regarding

the employee‟s authority to bind the District.       Appellant also argues that the

motion judge erred in concluding that appellant could not have reasonably relied

on a representation that the employee had authority to enter into the putative

agreement. For the reasons that follow, we affirm the judgment of the Superior

Court.




                                           I.




         On June 6, 2005, the side wall of a house owned by appellant collapsed after

being damaged by a storm. The next day, the District of Columbia Department of

Consumer and Regulatory Affairs (“DCRA”) issued a Notice of Violation

(“NOV”) ordering appellant to make repairs. When appellant failed to repair the

property, DCRA authorized a contractor to stabilize the wall at a cost of $36,500.

Once the work was performed (in June 2005), the District issued a special tax

assessment for the cost of repairs and, thereafter, filed a tax lien against the

property. Appellant alleges that she did not learn of the tax lien until August 2009,

by which time, because of accrued interest, the lien amount was $67,314.02.
                                         3

Mortgagee SunTrust Mortgage Company (“SunTrust”) paid the lien and added the

cost to appellant‟s outstanding mortgage indebtedness on the property.



      On January 18, 2011, appellant filed a hearing request in the District of

Columbia Office of Administrative Hearings (“OAH”), challenging the NOV and

the tax lien. On March 8, 2011, the assigned Administrative Law Judge (“ALJ”)

ordered the parties (appellant and DCRA) to participate in mediation.1



      Appellant and her counsel attended the mediation session along with Lisa

Branscomb, a non-attorney Civil Advocate, who appeared on behalf of DCRA.

Before the mediation commenced, the parties signed a standard “Agreement to

Mediate,” which stated, inter alia, that the signatory for each party has “full

authority to negotiate on behalf of and enter into a settlement for themselves and

the party or parties whom they represent.” The agreement gave the parties the

option of asking the mediator to reduce to writing any settlement reached,

preparing a consent order for the assigned ALJ‟s approval, or agreeing to jointly

dismiss the case once a settlement was reached. Per the Agreement to Mediate, if

no settlement was reached, “a formal administrative hearing” would be held.

      1
           The ALJ‟s order stated that the parties had “expressed their desire to
resolve this matter through mediation” with OAH‟s assistance.
                                         4



      The mediation took place before an OAH mediator on April 12, 2011, even

though, on April 11, 2011, DCRA had filed a motion to dismiss the OAH action.2

Afterwards, the mediator completed a form indicating that appellant would file “[a]

motion to dismiss [with] prejudice [n]o later than 30 days from mediation date if

all actions are taken per settlement agreement.” On July 13, 2011, however, the

ALJ scheduled a status hearing after concluding that “the mediation has not

resulted in a resolution of this matter.” On August 18, 2011, appellant withdrew

her request for a hearing. On August 24, 2011, the ALJ dismissed the OAH case

without prejudice, interpreting appellant‟s withdrawal request as “a Motion for

Voluntary dismissal[.]”



      On March 30, 2012, appellant filed her complaint in Superior Court,

claiming that DCRA breached the parties‟ oral settlement agreement that required

DCRA to dismiss the NOV and to repay the funds that SunTrust had paid to satisfy

the special tax assessment and accrued interest.3 The complaint asserted that


      2
         The District asserts that the basis for the motion was that appellant could
challenge the tax lien only by bringing a refund suit in the Superior Court, which
has exclusive jurisdiction to handle disputes concerning tax liens on real property.
      3
         The complaint also alleged that the District had breached the covenant of
good faith and fair dealing.
                                          5

Branscomb “held [her]self out as having the authority to mediate and resolve the

immediate case” and that appellant “reasonably and justifiably relied on

[Branscomb‟s] aforementioned representations[.]”



      After discovery, the District filed a motion for summary judgment, arguing

that it was entitled to judgment because Branscomb did not have the authority to

bind the District to the alleged agreement. The District attached to its motion

declarations from Branscomb and from DCRA Civil Advocate David Lang,

Branscomb‟s supervisor. Lang averred in his affidavit that he agreed to mediation

at the first OAH status conference because he “needed to know more about

[appellant‟s] claim.” Thereafter, having read through a mediation “notebook”

provided by appellant, Lang came to understand that appellant was asserting a

claim relating to a tax lien. According to Lang, with that understanding, he

realized that the “tax lien issues . . . require[d] adjudication [not before OAH but

in] the Superior Court” pursuant to District of Columbia Dep’t of Consumer &

Regulatory Affairs v. Stanford, 978 A.2d 196 (D.C. 2009).4 Lang further averred


      4
           In Stanford, this court held that “[t]he required procedure to challenge
either a tax or an assessment, or . . . a lien lodged against real property, is to pay
the tax and within six months of payment, bring a refund suit against the District,
or its agency, in the Tax Division of Superior Court. Other than an agency hearing
prescribed by statute, the Superior Court is the only entity that has jurisdiction over
the legality of a tax.” 978 A.2d at 199-200.
                                         6

that he met with his supervisor, Eric Rogers, to ask whether he (Lang) “had any

authority to make a monetary settlement . . . which would involve returning a

portion of the abatement costs[.]” According to Lang, Rogers “specifically stated

that we would not be returning any money[.]”          Accordingly, Lang met with

Branscomb before the scheduled mediation, conveyed “Mr. Rogers‟ position . . .

that in no circumstances would we make any money settlement[,]” and instructed

Branscomb to explain to appellant and her counsel that the OAH appeal was moot,

that jurisdiction over a challenge to the tax lien did not lie with OAH, and that the

District would move for summary dismissal if the case proceeded. Lang averred

that he gave a copy of Stanford to Branscomb before the mediation and instructed

her to provide a copy to appellant.



      Branscomb‟s declaration corroborated Lang‟s account about his instructions

to her. Branscomb averred that Lang instructed her to go to the mediation and

request that appellant dismiss the OAH appeal. She further averred that she was

“without any authority to settle the matter” by agreeing to pay money. She also

averred that she explained the District‟s position to appellant and her counsel and

that they “agreed that dismissal would be appropriate.” According to Branscomb,

she “agreed to look into th[e] possibility” of rescinding the NOV, but “never

agreed that the District would pay [appellant] money.”
                                         7



      In opposing the District‟s summary judgment motion, appellant argued that

there was “a litany of evidence that raise[d] credibility questions [about

Branscomb‟s claimed lack of authority] and point[ed] . . . to factual disputes” that

made summary judgment inappropriate. Appellant attached to her opposition her

then-counsel‟s declaration corroborating her description of the terms of the alleged

settlement agreement, as well as a copy of a letter she wrote to SunTrust on April

15, 2011, advising SunTrust that Branscomb was awaiting a communication from

SunTrust “setting forth the total amount that the District of Columbia Government

has to refund to SunTrust Bank for monies improperly billed and paid by the

bank.”



      On September 3, 2014, the motion judge (the Honorable Jeanette Clark)

granted the District‟s motion for summary judgment, ruling that Branscomb

“lacked authority to bind the District of Columbia.” Judge Clark reasoned that

“[e]ven crediting the evidence in the light most favorable to [appellant],” appellant

“should have known that a low level employee such as Ms. Branscomb had no

authority to bind the [District] notwithstanding any documents that she signed to

the contrary.”   Judge Clark cited the “„basic principle of District law that a
                                          8

contracting official cannot obligate the District to a contract in excess of his or her

actual authority.‟”



      Appellant now argues that Judge Clark erred in finding (1) no genuine issue

of material fact regarding Branscomb‟s authority to bind the District and (2) no

genuine issue of material fact regarding whether appellant‟s “reliance on

Branscomb‟s apparent authority was unreasonable.”5




                                          II.




      Summary judgment is proper if the moving party can “show that there is no

genuine issue as to any material fact and that [she] is entitled to a judgment as a

matter of law.” Super. Ct. Civ. R. 56 (c). In considering a motion for summary

judgment, the trial court must view the evidence “in the light most favorable to the

nonmoving party, who is entitled to all favorable inferences which may reasonably

be drawn from the evidentiary materials.” Phelan v. City of Mt. Rainier, 805 A.2d
5
        Appellant also contends that there is an “issue of material fact regarding
whether Branscomb promised to settle the case by repaying [appellant].” This
argument is beside the point (and we therefore do not address it further), because
we assume for purposes of our analysis (and the District likewise assumes
arguendo in its brief) that Branscomb did make the promise appellant alleges.
                                           9

930, 936 (D.C. 2002) (internal quotation marks omitted). “Our review of an order

granting summary judgment is de novo, and we apply the same substantive

standards which are to be applied by the trial court.” Allen v. Yates, 870 A.2d 39,

44 (D.C. 2005).



      “Once the movant has made a sufficient evidentiary showing to support the

motion, the opposing party‟s response „must set forth specific facts showing that

there is a genuine issue for trial.‟” Night & Day Mgmt., LLC v. Butler, 101 A.3d
1033, 1037 (D.C. 2014) (quoting Super. Ct. Civ. R. 56 (e)). A party cannot avoid

summary judgment “merely by impugning the honesty” of the other party‟s

witness. See Bradshaw v. District of Columbia, 43 A.3d 318, 323 (D.C. 2012)

(internal quotation marks and alteration omitted); Clampitt v. American Univ., 957
A.2d 23, 37 (D.C. 2008) (plaintiff cannot “avoid summary judgment by merely

asserting that the jury might, and legally could, disbelieve the defendants”)

(internal quotation marks omitted).



      It is “well settled that . . . the party relying upon the agent‟s authority to bind

his principal [to an agreement] bears the burden of proving that the agent‟s act was

authorized[.]” Lewis v. Washington Metro. Area Transit Auth., 463 A.2d 666, 673

(D.C. 1983). It also is “„a basic principle of District law that a contracting official
                                          10

cannot obligate the District to a contract in excess of his or her actual authority.‟”

See District of Columbia v. Brookstowne Cmty. Dev. Co., 987 A.2d 442, 446-47

(D.C. 2010) (emphasis omitted). “A government agent cannot validate a contract

merely by averring that she is authorized to enter it, if no such authority exists; the

rule applies with equal force even if „the agent h[er]self may have been unaware of

the limitations upon h[er] authority.‟” Williams v. District of Columbia, 902 A.2d
91, 96 (D.C. 2006). The existence of an enforceable contract is a question of law

reviewed de novo. See Brookstowne, 987 A.2d at 446. Further, “this court has

repeatedly held that one who contracts with a government agent is constructively

notified of the limits of that agent‟s authority, and any reliance on contrary

representations cannot be reasonable.” Williams, 902 A.2d at 96.




                                        III.




      Appellant argues that summary judgment was improper because there was

sufficient evidence to raise a genuine dispute as to whether Branscomb had actual

authority to bind the District to the (alleged) agreement to repay the tax-lien

amount. We conclude to the contrary that appellant did not “set forth specific facts
                                         11

showing that there is a genuine issue for trial.” Night & Day Mgmt., 101 A.3d at

1037 (internal quotation marks omitted).



      Citing Monument Realty LLC v. Washington Metro. Area Transit Auth., 535
F. Supp. 2d 60, 70-71 (D.D.C. 2008), appellant asserts that an agent‟s actual

authority to bind a governmental entity may be either “express actual authority” or

“implied actual authority.”6 As to “express actual authority,” appellant has pointed

to no statute, regulation, or DCRA rule or policy document that gave Civil

Advocates such as Branscomb authority to agree on the District‟s behalf to repay

funds, and appellant has made “no showing . . . that [Branscomb] had been

delegated authority to commit the District to [re]pay” the tax-lien amount. Mamo

v. District of Columbia, 934 A.2d 376, 386 (D.C. 2007); see also District of

Columbia v. McGregor Properties, Inc., 479 A.2d 1270, 1273 (D.C. 1984) (“We

find that there was no contract between the District of Columbia and McGregor . . .

[because] [n]othing in the record supports McGregor‟s assertion that authority to

contract was delegated to the Surveyor by the Mayor.”). Appellant contends that

      6
           “A government official possesses implied actual authority when such
authority is considered to be an integral part of the duties assigned to a government
employee.” Monument Realty, 535 F. Supp. 2d at 71 (internal quotation marks
omitted). “Contracting authority is integral to an employee‟s duties when the
employee cannot perform his assigned tasks without such authority and when the
relevant agency‟s regulations do not grant the authority to other agency
employees.” Id.
                                        12

Branscomb must have had authority to enter into the alleged settlement agreement

because she was “sent to mediation to settle the case[,]” but that argument is

unpersuasive; even if Branscomb had actual authority to negotiate some type of

settlement, appellant has come forward with no evidence that Branscomb had

authority to negotiate the particular type of settlement alleged here — an

agreement that the District would repay over $67,000. As the District puts it,

Branscomb‟s authority to go to mediation on behalf of DCRA “did not mean [that]

she had carte blanche to settle on any terms whatsoever or that there were no limits

on her authority.” 7



      Appellant‟s argument that Judge Clark “erroneously ruled that Lisa

Branscomb had no implied actual authority to bind the District” fares no better.8

“The doctrine of implied actual authority focuses upon the agent‟s understanding

of his authority: whether the agent reasonably believed, because of conduct of the

      7
          Moreover, the moot NOV and the jurisdictional defect are factors that
strongly suggest that Branscomb‟s superiors would not have authorized her (or
anyone else) to enter into the alleged settlement agreement even if they could have
conferred such authority.
      8
          Appellant also suggests that Branscomb had “apparent authority” to bind
the District to an agreement. However, as Judge Clark recognized, “the doctrine of
apparent authority does not apply to dealings with the government.” Littlejohn v.
Washington Metro. Area Transit Auth., No. 90-1724, 1992 WL 122755, at *2
(D.D.C. May 28, 1992).
                                         13

principal (including acquiescence) communicated directly or indirectly to him, that

the principal desired him so to act.”     Lewis, 463 A.2d at 670 n.7 (emphasis

omitted).   Here, appellant came forward with no evidence that Branscomb

reasonably believed, because of the conduct of her superiors communicated

directly or indirectly to her, that DCRA desired her to settle the OAH case by

agreeing to repayment of the tax-lien amount. Id. The only evidence on the point

is squarely to the contrary: Branscomb‟s supervisor Lang averred that his own

supervisor specifically told him that DCRA “would not be returning any money”;

Lang so instructed Branscomb before the scheduled mediation; and, according to

both Lang and Branscomb, Lang instructed Branscomb to go to the mediation and

request that appellant dismiss the OAH appeal, and she (Branscomb) went to the

mediation “without any authority to settle the matter” by agreeing to a repayment.



      Appellant argues, however, that the record “cast[s] serious doubts about

[Branscomb‟s] veracity” and that Lang‟s explanation “is not credible[.]” She

asserts that “there are multiple undisputed pieces of evidence contradictory to the

District‟s version of events that would provide plenty of ammunition for a

factfinder to infer that the two District employees submitted untruthful affidavits.”

But such assertions were not enough to avoid summary judgment, because

appellant cited no independent evidence that Branscomb understood herself to
                                          14

have authority to agree that the District would repay the tax-lien amount. See

Lewis, 463 A.2d at 670 n.7; see also Bradshaw, 43 A.3d at 323 (explaining that

when an argument in opposition to a motion for summary judgment “boils down to

an allegation that defense witnesses are lying” and “when challenges to witness‟

credibility are all that a plaintiff relies on, and he has shown no independent facts

— no proof — to support his claims, summary judgment in favor of the defendant

is proper”) (quoting Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008));

Clampitt, 957 A.2d at 37 (“[T]he mere possibility of disbelief is not enough to

avoid summary judgment. There must instead be evidence from which a rational

factfinder could infer that the [defendants] lied.”) (quoting Gould v. Kemper Nat’l

Ins. Cos., No. 95-1883, 1996 U.S. App. LEXIS 4844, *5 (7th Cir. 1996) (citation

and internal quotation marks omitted)).



      Appellant bore the burden of proving that Branscomb had authority to bind

her principal. See Lewis, 463 A.2d at 673. Because appellant did not come

forward with evidence that Branscomb had express or implied actual authority to

bind the District to the (alleged) agreement to repay the tax-lien amount, the

District was entitled to, and Judge Clark did not err entering, summary judgment
                                          15

on appellant‟s breach of contract and breach of the covenant of good faith and fair

dealing claims.9




                                         IV.




      We next address appellant‟s claim that summary judgment was improper

because there was a genuine issue of material fact regarding whether her reliance

on Branscomb‟s apparent authority was reasonable.           Appellant contends that

Branscomb committed “affirmative misconduct which should estop the District

from denying the contract after [appellant‟s] reasonable reliance.” She asserts that,

believing that the District would honor its (alleged) agreement, she withdrew her

OAH case and held off bringing other Superior Court litigation, “to the point of all

statute[s] of limitations expiring for her valid claims regarding the District‟s use of

unlicensed contractors and failure to provide her with proper notice.” 10

      9
           Cf. Clampitt, 957 A.2d 23, 38 (D.C. 2008) (holding that the trial court
properly dismissed plaintiff‟s claims for breach of the covenant of good faith and
fair dealing where there was no oral or implied contract of employment).
      10
            The District argues that appellant‟s estoppel claim is forfeited because
appellant did not raise it in the trial court. Our review of the record shows that
appellant stated in her opposition to the District‟s motion for summary judgment
that, in return for the District‟s promise to repay the tax-lien amount, she forwent
pursuing such claims against the District. Moreover, Judge Clark addressed the
                                                                         (continued…)
                                        16



      To make out a case of estoppel against the District, a plaintiff must show

“that the District made a promise, that [the plaintiff] suffered injury due to

reasonable reliance on the promise[,] and that enforcement of the promise would

be in the public interest and would prevent injustice.” McGregor Properties, 479
A.2d at 1273. We need not discuss all the prongs of that test because we agree

with Judge Clark that appellant cannot show reasonable reliance on any

representation by Branscomb to the effect that Branscomb had authority to enter

into an agreement that the District would repay the tax-lien amount. On the record

before us, we also see no evidence that appellant relied to her detriment on the

putative settlement agreement.



      As a matter of law, “a person making or seeking to make a contract with the

District is charged with knowledge of the limits of the agency‟s (or its agent‟s)

actual authority” and, in light of that constructive notice, “cannot reasonably rely

on representations to the contrary.” District of Columbia v. Greene, 806 A.2d 216,

222 (D.C. 2002). On this record, there is also the additional fact, cited by Judge


(…continued)
issue of the reasonableness of appellant‟s reliance on Branscomb‟s conduct. In
light of these points, we address appellant‟s reasonable-and-detrimental-reliance
claim.
                                         17

Clark, that Branscomb was a “low level employee” and, therefore, was unlikely to

have authority to promise that the District would repay over $67,000. Appellant

argues that there is “no support in the record for the trial court‟s classification of

Branscomb as a „low level employee,‟” but we disagree. It was enough that the

record showed that Branscomb was supervised by Lang, and that Lang himself had

a supervisor (Rogers).



      Appellant also failed to demonstrate that she relied to her detriment on any

promise by Branscomb. Appellant did not withdraw her request for an OAH

hearing until three months after DCRA was to have performed its (putative)

promise to repay the tax-lien amount; i.e., appellant already knew of the alleged

breach when she (voluntarily) withdrew her hearing request. Even if we assume

that appellant withdrew her OAH appeal because of the alleged promise, appellant

suffered no detriment because, per Stanford, the appeal was subject to dismissal in

any event. OAH lacked jurisdiction to issue any order disturbing the special tax

assessment, and the NOV was moot (because the violation had been abated and no

fines were assessed). The Superior Court has jurisdiction over tax-refund suits,

but, long before the parties went to OAH mediation, the six-month (post-refund)

period during which such a suit could be filed had expired. Thus, appellant had no

claim that, in reliance on Branscomb‟s purported promise, she forwent bringing a
                                        18

tax-refund suit she could otherwise have brought. As to appellant‟s claim that she

forwent pursuing litigation against the District regarding its use of an unlicensed

contractor, the quality of the contractor‟s work, and the District‟s failure to give

appellant timely notice of the lien (thereby allowing “all statute[s] of limitations

[to] expir[e]”), appellant has not identified the causes of action she would have

brought. Nor has she shown that the applicable limitations period(s) (1) had not

already expired by the date of mediation (April 12, 2011), but (2) had expired by

the time (30 days after the mediation, i.e., on May 12, 2011) appellant learned that

the District did not intend to honor the putative promise.11 In short, appellant

failed to show that she was rendered worse off than she had been prior to the

promise allegedly made during mediation.12




      11
          Cf. Leekley v. District of Columbia Dep’t of Emp’t Servs., 726 A.2d 678,
680 (D.C. 1999) (holding that Leekley could not avail herself of a claim of
estoppel because “[h]er own testimony supports the . . . conclusion that [she] was
unable to find a job rather than that the faulty advice of agency employees [upon
which she relied] caused her continued unemployment”).
      12
             We also note that the District attached to its motion for summary
judgment pages from the transcript of appellant‟s deposition, in which she testified
that, other than communication with SunTrust, she did nothing else in reliance on
the purported settlement agreement and did not “do anything with [her] money or
[her] assets or anything in [her] life in reliance on [the putative] agreement that
[she] would not have done if not for th[at] agreement.”
                                         19

      The Superior Court did not err in granting summary judgment in favor of the

District. Wherefore, the judgment of the trial court is



                                              Affirmed.